Title: From Thomas Jefferson to Nathaniel Barrett, 26 July 1787
From: Jefferson, Thomas
To: Barrett, Nathaniel



Dear Sir
Paris July 26. 1787.

The bearer Monsr. Chantrot brings your watch. I had bespoke it expressly at the price and of the quality of mine: that is to say as good as it could be made and at 576. livres. He has however so far misunderstood this as to make it cost 620 livres which is two Louis more than had been agreed on. He sais that it has been occasioned by making the gold case thicker. I have told him that I did not think you bound to take it at a higher price than mine, but that perhaps as there was so much more gold in the case, you might consent to do it. I am with much respect Dear Sir your most obedt. humble servt.

Th: Jefferson

